        Case 1:21-cv-11124-DJC Document 18-2 Filed 08/02/21 Page 1 of 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE DISTRICT OF MASSACHUSETTS


COXCOM, LLC, d/b/a COX
COMMUNICATIONS,

               Plaintiff,

       v.                                               Case No. 1:21-cv-11124-DJC
SUPER TOWERS, INC. and
WNAC, LLC,

               Defendants.



                                    [PROPOSED] ORDER

CASPER, J.                                                                      August __, 2021

       Plaintiff CoxCom, LLC’s Motion for Speedy Hearing is hereby GRANTED as follows:

       (1)     This Court enters an expedited briefing schedule on Cox’s Motion for Declaratory

Judgment. Defendants shall file any opposition related to the plain language of the WNAC

Agreement within 7 days. Cox shall file a reply with leave of Court. The parties shall confer on

an agreed briefing schedule for the remaining issues.

       (2)     This Court will hold a hearing on Cox’s request for declaratory judgment on August

__, 2021.

SO ORDERED.



                                             Denise J. Casper
                                             United States District Judge
